 Case 2:21-cv-02516-CCC-MF Document 8 Filed 03/17/21 Page 1 of 4 PageID: 55




Mark R. Rosen (N.J. Identification 003411980)
Barrack, Rodos & Bacine
One Gateway Center, Suite 2600
Newark, NJ 07102
Telephone: (973) 297-1484
Facsimile: (973) 297-1485
Email: mrosen@barrack.com
Attorney for Plaintiff Jessica Moore and the Proposed Classes
[Additional Counsel on Signature Page]


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


MELANIE SHEPARD, et al.,
individually and on behalf of all others
similarly situated,
                                           Case No.: 2:21-cv-01977-CCC-MF
         Plaintiffs,

             v.

GERBER PRODUCTS COMPANY,

         Defendant.
JESSICA MOORE,
individually and on behalf of all others
similarly situated,
                                           Case No.: 2:21-cv-02516-CCC-MF
         Plaintiff,

             v.

GERBER PRODUCTS COMPANY,

         Defendant.
MICHELE WALLACE, et al.,
individually and on behalf of all others
similarly situated,
                                           Case No.: 2:21-cv-02531-CCC-MF
         Plaintiffs,

             v.
Case 2:21-cv-02516-CCC-MF Document 8 Filed 03/17/21 Page 2 of 4 PageID: 56




GERBER PRODUCTS COMPANY,
BEECH-NUT NUTRITION
COMPANY, NURTURE, INC. AND
HAIN CELESTIAL GROUP, INC.,

        Defendants.


MUSLIN PIERRE-LOUIS,
individually and on behalf of all others
similarly situated,
                                           Case No.: 2:21-cv-04791
        Plaintiff,

            v.

GERBER PRODUCTS COMPANY,

         Defendant.

JEREMY CANTOR, et al,
individually and on behalf of all others
similarly situated,
                                           Case No.: 2:21-cv-03402-CCC-ESK
        Plaintiffs,

             v.

GERBER PRODUCTS COMPANY,

        Defendant.
 Case 2:21-cv-02516-CCC-MF Document 8 Filed 03/17/21 Page 3 of 4 PageID: 57




To: All Counsel on the ECF Service List.


COUNSEL:

        PLEASE TAKE NOTICE that on Monday, April 5, 2021, the undersigned counsel for

Plaintiff Jessica Moore cross-moves for an order transferring all actions to the extent that they

assert claims against Defendant Gerber Products Company to the United States District Court for

the Eastern District of Virginia and requests that the consolidation motion and cross-motion to

transfer be considered in the same hearing. In support thereof, Plaintiff Jessica Moore relies on

their accompanying brief.


Dated: March 17, 2021                                    Respectfully submitted,


                                                        /s/ Mark R. Rosen
                                                        Mark R. Rosen
                                                        Barrack, Rodos & Bacine
                                                        One Gateway Center, Suite 2600
                                                        Newark, NJ 07102
                                                        T: (973) 297-1484
                                                        F: (973) 297-1485
                                                        mrosen@barrack.com

                                                            and

                                                         Julie B. Palley
                                                         Barrack, Rodos & Bacine
                                                         3300 Two Commerce Square
                                                         2001 Market Street
                                                         Philadelphia, PA 19103
                                                         T: (215) 963-0600
                                                         F: (205) 963-0838
                                                         jpalley@barrack.com


                                                         Attorneys for the Plaintiff Jessica Moore
                                                         and the Proposed Classes
 Case 2:21-cv-02516-CCC-MF Document 8 Filed 03/17/21 Page 4 of 4 PageID: 58




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Notice, Brief of Plaintiff Jessica Moore in Response to

Motion of Other Plaintiffs to Consolidate District of New Jersey Actions and in Support of Cross-

Motion to Transfer All Gerber Claims to the Eastern District of Virginia and Proposed Order

were electronically served through ECF to all counsel of record on this date.


Dated: March 17, 2021                            /s/ Mark R. Rosen
                                                 Mark R. Rosen
                                                 Attorney for Plaintiff Jessica
                                                 Moore and Proposed Classes
